Citation Nr: 0005660	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for a disability 
manifested by dehydration.

2.  Entitlement to service connection for loss of the sense 
of smell, including as due to an undiagnosed illness.

3.  Entitlement to service connection for loss of the sense 
of taste, including as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for abdominal 
discomfort due to gas and diarrhea, including as due to an 
undiagnosed illness.

6.  Entitlement to service connection for vasovagal syndrome, 
including as due to an undiagnosed illness. 

7.  Entitlement to service connection for fatigue, memory 
loss, and sleep disturbance, including as due to an 
undiagnosed illness.

8.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to November 
1991, with service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1995 by the Louisville, 
Kentucky, Regional Office of the Department of Veterans 
Affairs (VA) and from rating decisions in October 1997 and 
December 1998 by the Indianapolis, Indiana, Regional Office 
(RO)

In view of the unique and complex medical nature of several 
of the disabilities at issue in this case, the Board has 
styled the issues as shown on the first page of this 
decision. 


FINDINGS OF FACT

1.  The veteran's military service included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  The claims file does not include a medical diagnosis of 
disability manifested by dehydration, nor is there any 
objective evidence perceptible to an examining physician, or 
other non-medical indicators that are capable of independent 
verification, which shows that the veteran currently suffers 
from disability manifested by dehydration which cannot be 
attributed to a known clinical diagnosis.

3.  The claims file does not include a medical diagnosis of 
disability manifested by loss of sense of smell, nor is there 
any objective evidence perceptible to an examining physician, 
or other non-medical indicators that are capable of 
independent verification, which shows that the veteran 
currently suffers from disability manifested by loss of sense 
of smell which cannot be attributed to a known clinical 
diagnosis.

4.  The claims file does not include a medical diagnosis of 
disability manifested by loss of sense of taste, nor is there 
any objective evidence perceptible to an examining physician, 
or other non-medical indicators that are capable of 
independent verification, which shows that the veteran 
currently suffers from disability manifested by loss of sense 
of taste which cannot be attributed to a known clinical 
diagnosis.

5.  The veteran's claims of entitlement to service connection 
for headaches, for abdominal discomfort due to gas and 
diarrhea, for vasovagal syndrome, for fatigue, memory loss, 
and sleep disturbance, and for psychiatric disability are 
plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for disability manifested by dehydration, including as due to 
an undiagnosed illness, is not well-grounded.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99.

2.  The veteran's claim of entitlement to service connection 
for disability manifested by loss of sense of smell, 
including as due to an undiagnosed illness, is not well-
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99.

3.  The veteran's claim of entitlement to service connection 
for disability manifested by loss of sense of taste, 
including as due to an undiagnosed illness, is not well-
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99.

4.  The veteran's claims of entitlement to service connection 
for headaches, for abdominal discomfort due to gas and 
diarrhea, for vasovagal syndrome, for fatigue, memory loss, 
and sleep disturbance, and for psychiatric disability are 
well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, who served in the Persian Gulf, is seeking 
service connection for various disabilities under the laws 
and regulations which generally apply to service connection 
claims and, also, under laws and regulations which pertain to 
claims for service connection for undiagnosed illness made by 
Persian Gulf war veterans.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include those involving fatigue, headache, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, sleep disturbances, and gastrointestinal signs or 
symptoms.  38 C.F.R. § 3.317(b).  "Objective indications" 
include both objective evidence perceptible to an examining 
physician and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

To the extent that the claims are based on the undiagnosed 
illness law and regulation for establishing service 
connection, VA's General Counsel has held, in a precedent 
opinion, that a well-grounded claim for compensation under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for disability due 
to undiagnosed illness generally requires the submission of 
some evidence of:  (1) Active military, naval, or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf war; (2) the manifestation of one or more signs 
or symptoms of undiagnosed illness; (3) objective indications 
of chronic disability during the relevant period of service 
or to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

A.  Dehydration.

The service medical records disclose that, in November 1991, 
on a health questionnaire for dental treatment, the veteran 
put "? dehydration in Oct. 91," on the part of the form for 
explaining any unusual medical problems.  The service medical 
records are negative for clinical findings or a medical 
diagnosis of a disorder manifested by dehydration.  
Postservice medical records are likewise negative for 
clinical findings or a diagnosis of such a disorder.  
Moreover, there is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, suggesting that the 
veteran currently suffers from disability manifested by 
dehydration.  The Board observes that dehydration is not 
listed under 38 C.F.R. § 3.317 as a signs or symptom.  While 
that list is not exclusive, the veteran has not otherwise 
presented any competent evidence suggesting that he suffers 
from dehydration which is related in any way to his Persian 
Gulf service.  In sum, the Board is unable to find that the 
veteran's claim based on dehydration is well-grounded under 
any theory of establishing service connection.  38 U.S.C.A. 
§ 5107(a).  

B.  Loss of Sense of Smell and Taste

The claims for service connection for loss of the sense of 
taste and loss of the sense of smell are also not well 
grounded.  A VA sense of smell examination in August 1997 
yielded a diagnosis of normal smell.  A VA sense of taste 
examination in August 1997 yielded a diagnosis of normal 
taste.  In addition, at the hearing in June 1996, the veteran 
testified that he was able to smell bad odors and to taste 
some flavors, thus admitting that he has not in fact lost the 
senses of smell and taste.  Based on the record, the Board is 
unable to find objective indications of loss of the senses of 
smell and taste.  As there is no medical diagnosis of current 
disabilities manifested by loss of sense of smell or loss of 
sense of taste, and there are also no objective indications 
of loss of the senses of smell and taste, these two claims 
are not well-grounded under any theory of establishing 
service connection.  38 U.S.C.A. § 5107(a).

C.  Remaining Issues

After reviewing the evidence of record and for the reasons 
hereinafter discussed, the Board finds the remaining issue of 
entitlement to service connection for headaches, for 
abdominal discomfort due to gas and diarrhea, for vasovagal 
syndrome, for fatigue, memory loss, and sleep disturbance, 
and for psychiatric disability are plausible and capable of 
substantiation.  As such, they are well-grounded.  38 
U.S.C.A. § 5107(a). 

The evidence of record clearly presents a number of questions 
of medical complexity.  It appears that a disability of a 
psychiatric nature has been diagnosed, although it is not 
clear whether it has been medically determined to be a 
somatization disorder or a somatoform disorder, nor is it 
clear whether such a distinction makes any real difference in 
this case.  The evidence also shows that the veteran 
experienced what were described as vasovagal symptoms during 
service, and there is some suggestion that those symptoms may 
be due to a psychiatric disorder.  The medical picture is 
further made confusing by the fact that several claims are 
advanced in part on the theory that certain signs and 
symptoms may be due to undiagnosed illness.  Moreover, it 
appears that the very nature of the two psychiatric disorders 
which have been mentioned by medical professionals, 
somatization disorder or a somatoform disorder, are 
manifested by certain symptoms which are the same or overlap 
signs and symptoms contemplated under the law and regulation 
dealing with undiagnosed illness.  

In sum, the evidence presents the possibility that certain 
symptoms are either due to a diagnosed psychiatric disorder, 
or that they cannot be attributed to a known clinical 
diagnosis.  Further, there is the question of which symptoms, 
if any, are due to psychiatric disability, as well as the 
question of whether there were manifestations of such 
psychiatric disability during service.  Under the unique 
factual situation presented, the Board finds that the 
remaining claims should be viewed as plausible and capable of 
substantiation.  


ORDER

The veteran's claims of entitlement to service connection for 
disability manifested by dehydration, for disability 
manifested by loss of sense of smell, and for disability 
manifested by loss of sense of taste are not well-grounded.  
To this extent, the appeal is denied. 

The veteran's claims of entitlement to service connection for 
headaches, for abdominal discomfort due to gas and diarrhea, 
for vasovagal syndrome, for fatigue, memory loss, and sleep 
disturbance, and for psychiatric disability are well-
grounded.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand portion of 
this decision. 


REMAND

Recognizing the medical complexity involved, the Board sought 
medical guidance by requesting an opinion, but the November 
1, 1999, response from a VA staff psychiatric did not bring 
about the necessary clarification to be able to proceed with 
appellate review on an informed basis.  The Board therefore 
is of the opinion that the remaining issues are in need of 
additional development of the medical evidence to allow for 
equitable review of the veteran's appeal. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already of record) should be associated 
with the claims file. 

2.  The veteran should be scheduled for 
special VA examinations (including but 
not necessarily limited to neurological, 
psychiatric, and gastrointestinal) for 
the purpose of determining the nature and 
etiology of the claimed disabilities at 
issue.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiners in connection with the 
examinations.  All indicated special 
tests and studies should be accomplished.  
If the veteran's claimed symptoms of 
headaches, abdominal discomfort due to 
gas and diarrhea, vasovagal attacks, 
fatigue, memory loss, and sleep 
disturbance can be medically attributed 
to a known clinical diagnosis, the 
examiners should so state.  If so, the 
examiners should then offer an opinion as 
to whether or not the disability 
diagnosed is related to the veteran's 
military service.  The psychiatric 
examiner should be specifically requested 
to diagnosis all present psychiatric 
disorders and to clearly list all 
symptoms attributable to such diagnoses.  
For each psychiatric diagnosis rendered, 
the examiner should offer an opinion as 
to whether there were manifestations of 
such disorder during service, to 
specifically include the vasovagal 
attacks noted during the veteran's 
service. 

3.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine if 
service connection is warranted under all 
applicable laws and regulations 
(including as due to an undiagnosed 
illness) for headaches, abdominal 
discomfort due to gas and diarrhea, for 
vasovagal syndrome, for fatigue, memory 
loss, and sleep disturbance, and for 
psychiatric disability.  The RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case 
addressing each issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
clarify matters of medical complexity.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the issues which are addressed by the 
Board in this remand.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

